—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered May 6, 1998, convicting him of criminal *783possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, no Batson violation occurred during jury selection (see, Batson v Kentucky, 476 US 79). The Supreme Court properly determined that the race-neutral explanation proffered by the prosecutor for the challenge was not merely pretextual (see, People v Payne, 88 NY2d 172; People v Allen, 86 NY2d 101).
The defendant’s remaining contention is without merit. Ritter, J. P., S. Miller, Luciano and Crane, JJ., concur.